                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              OCALA DIVISION

RUSSELL LORTS, JR., CYNTHIA K
JENCKS and MARIA R SACHS,

      Plaintiffs,

v.                                                       Case No: 5:21-cv-19-JSM-PRL

JOHN STEPHEN LORTS and COLLEEN
LORTS,

      Defendants.


                                           ORDER

      THIS CAUSE came on for consideration upon the Report and Recommendation

submitted by Magistrate Judge Philip R. Lammens (Dkt. 18). The Court notes that neither

party filed written objections to the Report and Recommendation and the time for filing

such objections has elapsed.

      After careful consideration of the Report and Recommendation of the Magistrate

Judge in conjunction with an independent examination of the file, the Court is of the

opinion that the Magistrate Judge's Report and Recommendation should be adopted,

confirmed, and approved in all respects.

      ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

      1.     The Report and Recommendation (Dkt. 18) of the Magistrate Judge is

adopted, confirmed, and approved in all respects and is made a part of this order for all

purposes, including appellate review.
        2.    Defendant Colleen Lorts’s Motion to Dismiss (Dkt. 5) is granted in part.

        3.    Defendant John Stephen Lorts’s Motion to Dismiss (Dkt. 6) is granted in

part.

        4.    Plaintiffs shall perfect service on Defendants within thirty (30) days.

        DONE and ORDERED in Tampa, Florida, this 8th day of July, 2021.




Copies Furnished To:
Counsel/Parties of Record




                                             2
